DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Applicant in their remarks only submitted arguments and no set of claims were present therefore in light of that the Examiner believes that the Applicant did not amend any of the claims and the previous set of claims filed on 01/27/2021 are the most current set of claims and the one which the Applicant is referring to in their submitted arguments. Applicant’s Arguments, filed on 06/25/2021, have been entered and fully considered. The Applicant has presented a set of arguments pointing out their rational of how the prior art references made of record in the most recent Office Action do not teach the currently recited claim limitations. Applicant's arguments have been fully considered but they are not persuasive.
The Applicant’s main argument is that the asserted combination of Shi (CN 104079195A – Translation Attached) in view of Zhang (“Impact of Interleaving on AC Passive Components of Paralleled Three-Phase Voltage-Source Converters”) does not teach all the elements of the claims and it would not be obvious to one of ordinary skill in the art to combine the two references in the manner that the Examiner has pointed out in the previous Office Action. The Applicant point out two main points in their argument to point out why they believe this is the case. The first point is broken into two inconsistencies the Applicant believes that were made in interpreting the primary reference, Shi. On those two inconsistencies the Applicant believes that Shi does not teach the claimed plurality of power converters. This point is seen on pages 6-9 of the submitted remarks which has been reproduced below so that the Examiner can effectively respond to each point raised by the Applicant. 

If the power bridge arm 440 is interpreted as a power converter, then, for consistency, the power arms A and B of module 430 also should each be interpreted as a power converter. Ignoring these teachings of Shi seems to be an arbitrary selection made with the aim to reach the claimed invention with improper hindsight reasoning (an ex post facto analysis). In fact, the aim of Shi is to provide a plurality of power bridge arms coupled in cascade, therefore, the different power arms shown therein (components A, B and 440) cannot be interpreted differently from each other as the Examiner does in the rejection. 
If the power bridge arm C (440) is considered a power converter, then viewing the teachings of Shi as a whole, power bridge arms A and B also should be considered power converters. Considering power bridge arms A, B, and C as power converters, it is clear that Shi does not teach or suggest the claimed feature of "a single magnetic core configured for coupling to all of the plurality of power converters in the power conversion system," since power bridge arms A, B, and C are not coupled to a single magnetic core, as shown in Fig. 4 of Shi.
A second inconsistency relates to what should be interpreted as an output filter in Shi. Shi discloses a system comprising a first coupling inductor 431 (in the words of Shi) to couple the arms A and B of the module 430 (English translation of Shi a p. 13, lines 20-27), and a second coupling inductor 450 (in the words of Shi) to couple the power bridge arm 440 to the output of the first coupling inductor 431 (due to the cascade connection required in Shi)(Id. at 13, lines 28- 32). The function of both inductors 431 and 450 are thus the same, and they also are both referred to as coupling inductors. Again, if the second coupling inductor is identified as forming part of an output filter, the first coupling inductor also should be included therein. Therefore, there is no reason to consider both coupling inductors differently, unless an arbitrary selection is made with the aim to reach the claimed invention (an ex post facto analysis). 

Additionally, the system of Shi comprises two magnetic cores: a first magnetic core for the first coupling inductor 431 and a second magnetic core for the second coupling inductor 450 and the winding L of the filter circuit 470. However, none of said magnetic cores of Shi comprises a segment for a corresponding winding for each one of the converters of the system (each one of the power bridge arms) and an additional segment for an additional winding, as the magnetic core of the claimed invention.
The Applicant in summary argues that each of the bridge arms A, B and C seen in Figure 4 of Shi are each power converters and thus because of the connection of Component 431 all of the bridge arms are not coupled to a single magnetic core. The Examiner respectfully disagrees and would like to start off by pointing out that two arms can be combined to be a power converter such as two half bridges can be connected together to form a full bridge converter instead of a half bridge converter. The Examiner would like to remind Application that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Component 430 receives the voltage from Component 460 and converts the voltage and outputs a single output voltage to Component L1 in Component 450. Component 440 receives the same voltage as Component 430 and also performs a conversion operation outputting a single output voltage to Component L2. Thus Components 430 and 440 can be seen as two different power converters thus forming a plurality of power converters. Based on that reasoning and the connection of Component 450 and 470 along with the details seen in Figure 5, Shi does teach a single magnetic core configured for coupling all the of plurality of power converters in the power conversion device and the connection of plurality of filtering windings to each of the converters and the core.

Even if Shi is deemed to teach all the features of claims 12 and 22, as asserted in the rejection, it is respectfully submitted that a person of ordinary skill in the art would not have modified the teachings of Shi to replace the power bridge arms A, B, and C, with VSC1, VSC2 and the capacitors and resistors disclosed by Zhang. 
Shi teaches using multi-level bridge arms which relate to determining the ratio of turns in windings on a magnetic core and the number of windings wound on a pillar of the core. See English translation of Shi at pp. 3 and 9. Shi discloses that the number of levels N of the power bridge arms relate to the total output current (N+1)*i, which has a reduced amplitude of the high frequency current ripple on the total current. Id. Shi discloses using three-level power bridge arms for power bridge arms A, B, and C shown in the embodiment of Fig. 4. Id. at p. 13. 
It is respectfully submitted that modifying Shi to replace the three-level power arms A, B, and C with the voltage-source converters (VSCs) and capacitors and resistors of Zhang would change the principle of operation of Shi and would render it unsatisfactory for its intended purpose. Accordingly, it would not have been obvious to a person of ordinary skill in the art to modify Shi based on Zhang, as asserted in the Office Action. See MPEP § 2143.01(V) ("If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 123 USPQ 349 (CCPA 1959)."). See also, MPEP § 2143.01(VI) ("If proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984).").
The Examiner respectfully disagrees and would like to point out that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case if we look at Shi Figure 4 there are two outputs going to Component 450 one is coming from Component 440 and the other output is coming from Component 430. Each of these components are 

Drawings
The drawings were received on 06/25/2021. These drawings are accepted.

Claim Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 12-35 are rejected under 35 U.S.C. 103 as being unpatentable over Shi (CN 104079195A – Translation Attached) in view of Zhang (“Impact of Interleaving on AC Passive Components of Paralleled Three-Phase Voltage-Source Converters”).
Regarding claim 12, Shi teaches an output filter (Figure 4 Components 450+470; Components seen in more detail in Figure 5; See Annotated Figure 5A Below) for a power conversion system (Figure 8 is a power conversion system that comprises conversion modules 820, 830 and 840; Paragraph 0097 states that any configuration from Figures 1-6 can be applied to 820, 830 and 840; Figure 4; See Annotated Figure 4A Below) having a plurality of power converters connected in parallel (Figure 4A Components 440 and 430 are power converters connected in parallel), the output filter (Figure 4A Components 450+470; Figure 5A) comprising: a single magnetic core (Figure 5A Component CORE) configured for coupling to all of the plurality of power converters in the power conversion system (Figure 5A Component CORE is coupled to Components L1, L2 and L through their respective windings and Components L1 and L2 are coupled to their respective power converters, 430 and 440, as seen in Figure 4), the magnetic core comprising a plurality of segments (Figure 5A Components S1 and S2) and an additional segment different from the plurality of segments (Figure 5A Component SAD); a plurality of filtering windings (Figure 5A Components W1 and W2) each wound around a corresponding one of the plurality of segments  of the magnetic core (Figure 5A Component W1 is wound around Component S1 and Component W2 is wound around Component S2) and corresponding to one of the plurality of power converters (Figure 5A Component W1 corresponds to power converter Component 430 in Figure 4; Figure 5A Component W2 corresponds to power converter Component 440 in Figure 4), each of the plurality of filtering windings comprising a free-end (Figure 5A Components CPC1 and CPC2 are the free ends for Components W1 and W2, respectively) configured for connection to an output of a corresponding one of the plurality of power converters (Figure 5A Component CPC1 is connected to the output of Component 430; Figure 5A Component CPC2 is connected to the output of Component 440; Translation Paragraphs 0069-0072) and a second end (Figure 5A Component N), the second ends of all of said filtering windings being electrically connected to each other in a common connection (Figure 5A Components W1 and W2 have a second end coupled to Component N); at least one additional winding wound around the additional segment of the magnetic core (Figure 5A Component WAD), said additional winding comprising a free-end (Figure 5A Component Cg) for being connected to an electrical grid (Figure 4A Component Cg is connected to Component 420 in Figure 4A which is an AC voltage going to a grid) and a second end connected to the common connection (Figure 5A Component WAD has a second end connected to Component N).

    PNG
    media_image1.png
    585
    1188
    media_image1.png
    Greyscale

Shi does not teach wherein each of the plurality of converters comprising a machine side converter (MSC) and a grid side converter (GSC). 
Figure 2), comprising: a machine side converter (MSC) (Figure 2 Component VSC1) and a grid side converter (GSC) (Figure 2 Component VSC2); wherein the MSC and GSC are connected through a DC link (Figure 2 the Capacitors and Resistor form the DC link which are components that are connected to both Components VSC1 and VSC2); the MSC comprises AC output terminals (Figure 2 Component VSC1 has three phase AC output terminals); and the GSC comprises AC output terminals (Figure 2 Component VSC2 has three phase AC output terminals); and wherein the the AC output terminals of one of the MSC and the GSC of the power converter is connected to an output (Figure 2 Components A, B, and C are connected to a filter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the converters taught by Shi with a converter topology as taught by Zhang. The benefit of this design is that voltage source converters such as the one taught by Zhang provide higher power output and ratings and paralleling them allows for a reduction in voltage ripple. 

Regarding claim 13, Shi and Zhang teach all the limitations of claim 12. Shi further teaches wherein the magnetic core comprises a limb for each of the plurality of filtering windings (Figure 5A Component L1 is a limb for Component W1; Component L2 is a limb for Component W2) and an additional limb for the additional winding (Figure 5A Component L is a limb for Component WAD), wherein each segment around which a filter winding is wound is a corresponding one of the limbs of the magnetic core (Figure 5A Components W1 and L1 correspond to Component S1; Component W2 and L2 correspond to Component S2).

Regarding claim 14, Shi and Zhang teach all the limitations of claim 13. Shi further teaches wherein the limbs are parallel (Figure 5A Components L1 and L2 are in parallel; Figure 4A Components L1 and L2 are in parallel).

Regarding claim 15, Shi and Zhang teach all the limitations of claim 13. Shi further teaches wherein the limbs are connected to each other with segments of the magnetic core that are not wound with filter windings (Figure 5A shows that Components L1 and L2 are connected to each other with the top and bottom segment of Component CORE that are not wound with Components W1 and W2).

Regarding claim 16, Shi and Zhang teach all the limitations of claim 12. Shi further teaches wherein the plurality of windings are connected forming a single phase reactor (Figure 4A shows that Components 430+440+450+470 form a single phase reactor with a single AC phase output).

Regarding claim 17, Shi and Zhang teach all the limitations of claim 12. Shi further teaches wherein the plurality of windings are connected forming a three phase reactor (Figure 4A shows that Components 430+440+450+470 form a single phase reactor with a single AC phase output; Figure 8 Component 820 would be one conversion module which is seen in Figure 4A; Paragraph 0097 states this; When components within Figure 4A and 5A are connected they form a three phase reactor in Figure 8 with the other conversion modules that are the same in configuration).

Regarding claim 18, Shi and Zhang teach all the limitations of claim 12. Shi further teaches wherein the plurality of filtering windings and the additional winding provide impedance for normal currents from each of the plurality of power converter to the electrical grid and for crossed currents between the plurality of power converters to which the output filter is connected (Paragraphs 0052-0054; 0069-0071; These passages highlight the operation and configuration of the filter circuit; The filter circuit is a LCL filter with magnetic coupling that will provide filtering for normal current and reverse current).

Regarding claim 19, Shi and Zhang teach all the limitations of claim 18. Shi further teaches wherein the normal current from the plurality of power converters to the electrical grid is filtered by the plurality of filtering windings and the additional winding (Figure 4A Components 430 and 440’s output is filtered by Components 450 and 470 which are shown with their respective windings in Figure 5A).

Regarding claim 20, Shi and Zhang teach all the limitations of claim 19. Shi further teaches wherein the crossed current between the plurality of power converters is filtered by the plurality of filtering windings (Figure 5A Components L1/W1 and L2/W2 are magnetically coupled and provides a circulating current filter which filters reverse/cross current).

Regarding claim 21, Shi and Zhang teach all the limitations of claim 20. Shi further teaches wherein the plurality of filtering windings are wound over the segments in a series-aiding configuration, so that circulation of crossed currents between the plurality of power converters that are connected to the output filter is limited (Figure 5A Components L1/W1 and L2/W2 are coupled inductors forming a series connection this is also seen in the configuration of Components L1 and L2 in Component 450 of Figure 4A).

Regarding claim 22, Shi teaches a power conversion system (Figure 8 is a power conversion system that comprises conversion modules 820, 830 and 840; Paragraph 0097 states that any configuration from Figures 1-6 can be applied to 820, 830 and 840; Figure 4; See Annotated Figure 4A Above) comprising: a plurality of power converters connected in parallel (Figure 4A Components 440 and 430 are power converters connected in parallel), and at least one output filter (Figure 4 Components 450+470; Components seen in more detail in Figure 5; See Annotated Figure 5A above), Figure 5A Component CORE) configured for coupling to all of the plurality of power converters in the power conversion system (Figure 5A Component CORE is coupled to Components L1, L2 and L through their respective windings and Components L1 and L2 are coupled to their respective power converters, 430 and 440, as seen in Figure 4), the magnetic core comprising a plurality of segments (Figure 5A Components S1 and S2) and an additional segment different from the plurality of segments (Figure 5A Component SAD); a plurality of filtering windings (Figure 5A Components W1 and W2) each wound around a corresponding one of the plurality of segments  of the magnetic core (Figure 5A Component W1 is wound around Component S1 and Component W2 is wound around Component S2) and corresponding to one of the plurality of power converters (Figure 5A Component W1 corresponds to power converter Component 430 in Figure 4; Figure 5A Component W2 corresponds to power converter Component 440 in Figure 4), each of the plurality of filtering windings comprising a free-end (Figure 5A Components CPC1 and CPC2 are the free ends for Components W1 and W2, respectively) configured for connection to an output of a corresponding one of the plurality of power converters (Figure 5A Component CPC1 is connected to the output of Component 430; Figure 5A Component CPC2 is connected to the output of Component 440; Translation Paragraphs 0069-0072) and a second end (Figure 5A Component N), the second ends of all of said filtering windings being electrically connected to each other in a common connection (Figure 5A Components W1 and W2 have a second end coupled to Component N); at least one additional winding wound around the additional segment of the magnetic core (Figure 5A Component WAD), said additional winding comprising a free-end (Figure 5A Component Cg) for being connected to an electrical grid (Figure 4A Component Cg is connected to Component 420 in Figure 4A which is an AC voltage going to a grid) and a second end connected to the common connection (Figure 5A Component WAD has a second end connected to Component N), wherein the free-end of each of the plurality of filtering windings is connected to an output of a corresponding one of the plurality of power converters (Figure 5A Component CPC1 is connected to the output of Component 430; Figure 5A Component CPC2 is connected to the output of Component 440).
Shi does not teach wherein each of the plurality of power converters comprises a machine side converter (MSC) and a grid side converter (GSC).
Zhang teaches a power converter (Figure 2), comprising: a machine side converter (MSC) (Figure 2 Component VSC1) and a grid side converter (GSC) (Figure 2 Component VSC2); wherein the MSC and GSC are connected through a DC link (Figure 2 the Capacitors and Resistor form the DC link which are components that are connected to both Components VSC1 and VSC2); the MSC comprises AC output terminals (Figure 2 Component VSC1 has three phase AC output terminals); and the GSC comprises AC output terminals (Figure 2 Component VSC2 has three phase AC output terminals); and wherein the the AC output terminals of one of the MSC and the GSC of the power converter is connected to an output (Figure 2 Components A, B, and C are connected to a filter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the converters taught by Shi with a converter topology as taught by Zhang. The benefit of this design is that voltage source converters such as the one taught by Zhang provide higher power output and ratings and paralleling them allows for a reduction in voltage ripple. 

Regarding claim 23, Shi and Zhang teach all the limitations of claim 12. Shi further teaches wherein the number of turns of the plurality of filtering windings is based on the position of the common connection (Paragraphs 0070-0073 states that the turn ratio is set 1:2 which is also seen in Figure 5A; The turns ratio is based on the position of Component N which makes L1 have fewer number of turns due to its location).

Regarding claim 24, Shi and Zhang teach all the limitations of claim 16. Shi further teaches wherein the number of turns of the plurality of filtering windings is based on the position of the common connection (Paragraphs 0070-0073 states that the turn ratio is set 1:2 which is also seen in Figure 5A; The turns ratio is based on the position of Component N which makes L1 have fewer number of turns due to its location).

Regarding claim 25, Shi and Zhang teach all the limitations of claim 17. Shi further teaches wherein the number of turns of the plurality of filtering windings is based on the position of the common connection (Paragraphs 0070-0073 states that the turn ratio is set 1:2 which is also seen in Figure 5A; The turns ratio is based on the position of Component N which makes L1 have fewer number of turns due to its location).

Regarding claim 26, Shi and Zhang teach all the limitations of claim 18. Shi further teaches wherein the number of turns of the plurality of filtering windings is based on the position of the common connection (Paragraphs 0070-0073 states that the turn ratio is set 1:2 which is also seen in Figure 5A; The turns ratio is based on the position of Component N which makes L1 have fewer number of turns due to its location).

Regarding claim 27, Shi and Zhang teach all the limitations of claim 22. Shi further teaches wherein the number of turns of the plurality of filtering windings is based on the position of the common connection (Paragraphs 0070-0073 states that the turn ratio is set 1:2 which is also seen in Figure 5A; The turns ratio is based on the position of Component N which makes L1 have fewer number of turns due to its location).

Regarding claim 28, Shi and Zhang teach all the limitations of claim 14. Shi further teaches wherein the limbs are connected to each other with segments of the magnetic core that are not wound with filter windings (Figure 5A shows that Components L1 and L2 are connected to each other with the top and bottom segment of Component CORE that are not wound with Components W1 and W2).

Regarding claim 29, Shi and Zhang teach all the limitations of claim 13. Shi further teaches wherein the plurality of windings are connected forming a single phase reactor (Figure 4A shows that Components 430+440+450+470 form a single phase reactor with a single AC phase output).

Regarding claim 30, Shi and Zhang teach all the limitations of claim 13. Shi further teaches wherein the plurality of windings are connected forming a three phase reactor (Figure 4A shows that Components 430+440+450+470 form a single phase reactor with a single AC phase output; Figure 8 Component 820 would be one conversion module which is seen in Figure 4A; Paragraph 0097 states this; When components within Figure 4A and 5A are connected they form a three phase reactor in Figure 8 with the other conversion modules that are the same in configuration).

Regarding claim 31, Shi and Zhang teach all the limitations of claim 12. Shi does not teach wherein each of the plurality of filtering windings has a same number of turns.
However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, Eli f.2d 272, 205 USPQ 215. Therefore it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the teachings of Shi to incorporate having the filtering windings to have the same number of turns. The advantage of this design that an equal amount of voltage and current is applied to the filter and output thus providing a more balanced output. 

Regarding claim 32, Shi and Zhang teach all the limitations of claim 12. Shi further teaches wherein a number of turns of each of the plurality of filtering windings is based on switching frequencies applied over the plurality of power converters (Translation Paragraph 0048 shows that the number of turns is based partly on the switching frequency).

Regarding claim 33, Shi and Zhang teach all the limitations of claim 12. Shi further teaches wherein a number of turns of each of the plurality of filtering windings is based on a characteristic of an electrical grid or a generator to which the power conversion system is connected (Paragraphs 0070-0073 states that the turn ratio is set 1:2 which is also seen in Figure 5A; The turns ratio is based on the position of Component N which makes L1 have fewer number of turns due to its location; Figure 5A Component N is a neutral line for a power grid as described in Paragraph 0099 of the translation thus Component is a characteristic of an electrical grid).

Regarding claim 34, Shi and Zhang teach all the limitations of claim 12. Shi further teaches wherein the free end for each of the plurality of filtering windings is configured for connection to the output terminal of the corresponding one of the plurality of power converters (Figure 5A Component CPC1 is connected to the output of Component 430; Figure 5A Component CPC2 is connected to the output of Component 440).
Shi does not teach wherein for each of the plurality of converters, the MSC and GSC are connected through a DC link; the MSC comprises AC output terminals; and the GSC comprises AC output terminals; and wherein the AC output terminal of one of the MSC and the GSC of the corresponding one of the plurality of power converters is connected to an output. 
Figure 2), comprising: a machine side converter (MSC) (Figure 2 Component VSC1) and a grid side converter (GSC) (Figure 2 Component VSC2); wherein the MSC and GSC are connected through a DC link (Figure 2 the Capacitors and Resistor form the DC link which are components that are connected to both Components VSC1 and VSC2); the MSC comprises AC output terminals (Figure 2 Component VSC1 has three phase AC output terminals); and the GSC comprises AC output terminals (Figure 2 Component VSC2 has three phase AC output terminals); and wherein the the AC output terminals of one of the MSC and the GSC of the power converter is connected to an output (Figure 2 Components A, B, and C are connected to a filter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the converters taught by Shi with a converter topology as taught by Zhang. The benefit of this design is that voltage source converters such as the one taught by Zhang provide higher power output and ratings and paralleling them allows for a reduction in voltage ripple. 

Regarding claim 35, Shi and Zhang teach all the limitations of claim 22. Shi further teaches wherein the free end for each of the plurality of filtering windings is configured for connection to the output terminal of the corresponding one of the plurality of power converters (Figure 5A Component CPC1 is connected to the output of Component 430; Figure 5A Component CPC2 is connected to the output of Component 440).
Shi does not teach wherein for each of the plurality of converters, the MSC and GSC are connected through a DC link; the MSC comprises AC output terminals; and the GSC comprises AC output terminals; and wherein the AC output terminal of one of the MSC and the GSC of the corresponding one of the plurality of power converters is connected to an output. 
Zhang teaches a power converter (Figure 2), comprising: a machine side converter (MSC) (Figure 2 Component VSC1) and a grid side converter (GSC) (Figure 2 Component VSC2); wherein the MSC and Figure 2 the Capacitors and Resistor form the DC link which are components that are connected to both Components VSC1 and VSC2); the MSC comprises AC output terminals (Figure 2 Component VSC1 has three phase AC output terminals); and the GSC comprises AC output terminals (Figure 2 Component VSC2 has three phase AC output terminals); and wherein the the AC output terminals of one of the MSC and the GSC of the power converter is connected to an output (Figure 2 Components A, B, and C are connected to a filter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the converters taught by Shi with a converter topology as taught by Zhang. The benefit of this design is that voltage source converters such as the one taught by Zhang provide higher power output and ratings and paralleling them allows for a reduction in voltage ripple. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978.  The examiner can normally be reached on Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                         


	/THIENVU V TRAN/                                  Supervisory Patent Examiner, Art Unit 2839